Citation Nr: 0529245	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  01-02 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for fibrous dysplasia of 
the left femur, to include as due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1987 to 
November 1991, which included a tour of duty in the Persian 
Gulf from October 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (the RO).

The record shows that the veteran failed to report for a 
personal hearing scheduled at the RO before a Veterans Law 
Judge on December 5, 2002.  To the Board's knowledge, the 
veteran has offered no explanation as to why he was unable to 
appear and he has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2004).

In September 2003, the Board remanded this case so that 
certain procedural development could be accomplished.  As 
will be discussed in detail below, the requested development 
was not done because of the veteran's failure to cooperate.  
In April 2005, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
to deny the veteran's claim.  The veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings. 


FINDINGS OF FACT

1.  The veteran failed to report for a Travel Board hearing 
in December 2002; he failed to report for a VA examination in 
December 2004.  By letter dated in April 2004, the RO 
requested that the veteran provide information and evidence 
concerning his claimed fibrous dysplasia of the left femur.  
The veteran did not respond to that letter.  His current 
whereabouts are unknown.

2.  The record does not include a competent medical nexus 
opinion which serves to link the veteran's claimed fibrous 
dysplasia of the left femur to his military service, 
including service in Southwest Asia during the Persian Gulf 
War.


CONCLUSIONS OF LAW

1.  By not responding to the request of VA for information 
and evidence necessary to make a decision on the merits of 
his appeal, the veteran abandoned his claim.  38 C.F.R. § 
3.158 (2005).

2.  Fibrous dysplasia of the left femur was not incurred in 
or aggravated by the veteran's military service, to include 
service in Southwest Asia during the Persian Gulf War.  38 
U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for fibrous 
dysplasia of the left femur, to include as due to undiagnosed 
illness.  In the interest of clarity, the Board will 
initially discuss certain preliminary matters.  The Board 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice, and duty to 
assist.  The Board will now address these concepts within the 
context of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005).  The Board observes that the 
veteran was notified by way of the April 2000 rating 
decision, the September 2000 statement of the case (SOC), a 
July 2002 SSOC, and the April 2005 SSOC of the pertinent law 
and regulations, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, letters were sent to the veteran in July 
2002 and April 2004, with copies to his representative, which 
were specifically intended to address the requirements of the 
VCAA.  Those letters explained in detail the elements that 
must be established in order to grant service connection; 
they enumerated the evidence already received; and they 
provided a description of the evidence still needed to 
establish those elements.  See the April 14, 2004 VCAA 
letter, pages 5-6.

Moreover, the Board's September 2003 remand laid out what was 
required to established the veteran's claim.  The Board's 
remand will be discussed in greater detail below.

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2005).  In 
the April 2004 VCAA letter, the RO informed the veteran that 
VA would get such things as "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the April 14, 2004 VCAA letter, page 
5.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2005).  The April 2004 letter told the veteran 
to "identify all health care providers who have examiner 
[sic] and treated you for you left lower extremity 
disability."  The letter then went into great detail as to 
the information the veteran was expected to provide and how 
he was to provide it.  See the April 14, 2004 VCAA letter, 
pages 1-4.  That letter further informed the veteran that 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [emphasis as in original]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005). The July 2002 VCAA letter 
informed the veteran:  "There may be other evidence you 
would like us to consider.  In that case, please tell us 
about it and we will make reasonable efforts to try to get 
it."  See the July 20, 2002 VCAA letter, page 1.  Similarly, 
the April 2004 letter specifically requested that "[i]f 
there is any evidence or information that you think will 
support your claim, please let us know.  If the evidence or 
information is in your possession, please send it to us."  

The Board finds that the two VCAA letters properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that even though the April 2004 letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
That one-year period has since elapsed.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in May 
1998, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  Subsequent to 
furnishing the veteran with the VCAA letter in July 2004, the 
RO readjudicated his claim in the April 2005 SSOC.  Thus, any 
VCAA notice deficiency has been rectified.   

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  Such is the case here.

The Board finds that, for reasons that will be discussed 
further below, additional efforts to notify the veteran would 
be futile.  Nothing has been heard from the veteran for 
several years.  He failed to report for a December 2002 
Travel Board hearing, four years ago.  He has failed to keep 
VA apprised of his current location and address, as evidence 
by the fact that a June 2005 communication from the Board was 
returned as undeliverable.  

The Board is satisfied that appropriate action was taken by 
VA to notify the veteran of his statutory rights and that no 
amount of additional communication would result in any 
additional evidence pertinent to this claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [VCAA does not apply where 
there is extensive factual development in case which 
indicates no reasonable possibility that any further 
assistance would aid the claimant in substantiating his 
claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, in response to the Board's 
September 2003 remand, the AMC obtained additional records 
pertaining to the veteran's military service from official 
sources.  [See the Board's remand instruction (1), as well as 
a letter from the AMC to the State Adjutant General, Army 
National Guard, Sacramento, CA.  

As will be discussed in much greater detail below, the 
Board's September 2003 remand called for the veteran to 
furnish additional information and to report for a VA 
examination.  The veteran failed to do so.  Under such 
circumstances, there is no reasonable possibility that 
additional development or assistance would prove fruitful.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He failed to report for a December 2002 
hearing before a Veterans Law Judge at the RO.  The veteran's 
representative has submitted written argument in his behalf.

It is clear from the above that VA has done its utmost to 
develop the evidence with respect to the veteran's claim.  
Any failure to develop this claim rests with the veteran 
himself.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).


Service connection based on service in the Persian Gulf War

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.  See 38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  Id.

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2005).

The provisions of 38 C.F.R. § 3.1(q) indicate that written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record."

Analysis 

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For reasons explained below, the Board believes that the 
veteran's claim of entitlement to service connection for 
fibrous dysplasia of the left femur has been abandoned.  In 
the alternative, the Board has considered the claim on its 
merits.

Abandoned claim

The Board's review of the claims folder reveals that the 
veteran has not been heard from since he filed his 
substantive appeal (VA Form 9) in March 2001.  As was alluded 
to above, he failed to report for a December Travel Board 
hearing which was scheduled pursuant to a request contained 
in his substantive appeal; he failed to report for a December 
2004 VA examination which was scheduled pursuant to the 
Board's September 2003 remand; he failed to respond to the 
April 2004 letter from the AMC specifically asking him for 
additional information, also pursuant to the Board's remand  
In addition, the Board's June 6, 2005 letter, which was sent 
to the veteran at his address of record, was returned as 
undeliverable.  

The Board's September 16, 2003 remand reads in pertinent part 
as follows:

2.  The veteran should be contacted and asked to 
identify all health care providers who have examiner 
[sic] and treated him for his left lower extremity 
disability.  With the veteran's cooperation and 
assistance, VBA should obtain any additional relevant 
medical records not already associated with the claims 
file.  All treatment records obtained as a result of 
this inquiry should be associated with the veteran's VA 
claims folder.

The April 2004 letter from the AMC requested that the veteran 
submit additional information and/or evidence with respect to 
medical treatment he received.  The veteran did not respond 
to the April 2004 letter.  That information and/or evidence 
has not been furnished within a year of the date of request.  

Given this factual background, and for reasons explained in 
detail below, the Board finds that the veteran has abandoned 
his claim within the meaning of 38 C.F.R. § 3.158 (2004), and 
that the claim is denied on that basis.

Despite repeated efforts of VA to contact him and assist him 
in the development of his claim, the veteran has not been 
heard from for four years.  The record in this case reveals 
that the RO sent the veteran a request for specific 
information and evidence, in the form of the July 2002 and 
April 2004 VCAA letters.  Those communications were sent to 
the veteran's latest address of record; he did not respond.  
Although those letters were not returned as undeliverable, a 
June 2005 communication from the veteran was returned marked 
"not deliverable as addressed.  Unable to forward."  The 
veteran's current whereabouts are unknown.  

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  The veteran has 
failed to do so.  [In this connection, the Board observes 
that the veteran's lack of communication long predated the 
recent hurricanes which have devastated parts of Louisiana.]

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, in particular via the Board's September 2003 
remand, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  In Morris v. 
Derwinski, 1 Vet. App. 260 (1991), the Court held that a 
veteran's abandonment of his claim for service connection 
based upon his failure to respond to a request for additional 
evidence could not be waived or set aside on grounds of 
alleged ignorance of regulatory requirements.  The Court in 
Morris noted that the United States Supreme Court has held 
that everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  

The Board is of course aware of due process concerns which 
may arise in connection with cases in which a veteran's claim 
is being denied based on a failure to adhere to VA 
regulations rather than the Board considering the evidentiary 
merits of the issue on appeal.  Cf. Swan v. Brown, 9 Vet. 
App. 450 (1996) and cases cited therein.  In this case, the 
Board believes that any due process concerns have been 
satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, however, the agency of original jurisdiction in 
fact considered the matter of the veteran's failure to 
respond to its April 2004 letter.  In the April 29, 2005 
SSOC, the AMC stated as follows:

"On 4-14-04, we sent you a letter requesting you submit or 
specify any additional evidence to support your appeal for 
entitlement to service connection for fibrous dysplasia of 
the left femur, to include as due to undiagnosed illness.  As 
of the date of this decision no additional evidence has been 
received."

The veteran did not subsequently contact VA.  Under these 
circumstances, he has been accorded appropriate due process.

In summary, because the veteran has failed for four years to 
contact VA and to keep VA apprised of his current address, 
and has failed, without adequate reason or good cause, for 
over one year to furnish evidence requested by letter sent to 
his latest address of record, the claim is deemed abandoned 
and is therefore denied pursuant to the provisions of 
38 C.F.R. § 3.158.

Decision on the merits

The Board will alternatively decide the claim on its merits.  
See Holbrook, supra.

As an initial matter, the Board observes that in its 
September 2003 remand it specifically requested the veteran 
to report for a VA examination in order to provide medical 
information pertaining to unanswered questions surrounding 
his disability:

3. . . .  VBA should make arrangements with the 
appropriate medical facility for the veteran to be 
examined for the purpose of addressing the nature and 
etiology of the fibrous dysplasia for which service 
connection is being sought, to include on the basis of 
an undiagnosed illness.  The veteran's VA claims folder 
should be sent to the examiner for review.  The examiner 
should determine whether the veteran has a disability.  
The examiner should render an opinion addressing whether 
it is at least as likely as not that any current 
disability is due to some incident, event, injury or 
disease from the veteran's active service from December 
1987 to November 1991, to include being due to an 
undiagnosed illness associated with his military service 
in the Persian Gulf in 1990-91.  The report of 
examination should be associated with the veteran's VA 
claims folder.

The veteran failed to report for a VA examination which was 
scheduled in December 2004 pursuant to the Board's remand.  
He provided no explanation, much less good cause, for his 
failure to report, and he has not since indicated that he is 
willing to report for a rescheduled examination. 

The Board cannot deny the veteran's claim of entitlement to 
service connection based on his failed to report for a VA 
examination.  See 38 C.F.R. § 3.655 (2005); see also Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  Under 38 C.F.R. 
§ 3.655, the claim must be decided on the evidence of record.  
In this case, as explained in detail in the Board's September 
2003 remand, additional medical evidence was needed in order 
to decide the claim:

The Board finds . . . that additional medical 
development of the veteran's claim is required.  
Questions revolving around the etiology of the veteran's 
fibrous dysplasia remain.  The Board believes the 
veteran should be examined by a VA physician to 
determine whether this condition is due to an 
undiagnosed illness or some other cause.  Determining 
the proper diagnosis also is critical in this case 
because the element of his claim pertaining to an 
undiagnosed illness requires, in part, that the claimed-
for disorder cannot be attributed to a known clinical 
diagnosis by history, physical examination and 
laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(ii).

See the September 16, 2003 Board remand, page 3.

The veteran's failure without good cause or explanation to 
report for the scheduled VA examination deprives the Board of 
vital information which might have served to allow the claim.

As has been discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), there is no question that the 
veteran had a cystic lesion removed from his left femur in 
April 1996.  The precise nature and current existence of this 
lesion remains somewhat unclear, but since fibrous dysplasia 
was diagnosed on VA examination in December 1999, the Board 
will assume that fibrous dysplasia of the left femur 
currently exists.  Element (1) is therefore satisfied.

With respect to element (2), official records document that 
the veteran served in Southwest Asia during the Persian Gulf 
War.  To that extent, element (2) has been satisfied.  

There appears to have been no actual injury to the left femur 
during the veteran's military service; a June 1992 physical 
examination was pertinently negative, and in an accompanying 
report of medical history the veteran responded "no" to all 
questions.  Moreover, the veteran reported to the December 
1999 VA examiner that he had sustained no injuries in 
service.  The left femur problem was first identified in July 
1995, several years after he left military service.

The Board is aware that in August 2000 the veteran stated: 
"During my full time service in the California National 
Guard I jumped off a truck and broke my leg."  There is 
absolutely no evidence in the record which supports that 
statement, and the statement directly contradicts previous 
statements made by the veteran.  The Board finds the 
veteran's August 2000 statement concerning a broken leg to be 
lacking in credibility in light of the entire record on 
appeal.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) [in evaluating the evidence and rendering a decision on 
the merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole].   

Moving on to crucial element (3), medical nexus, there is of 
record no competent medical evidence which serves to link the 
veteran's left femur disability to his military service, 
including his Persian Gulf service.  The December 1999 VA 
examiner did not render such an opinion, and the veteran has 
not produced such an opinion, despite extensive notification 
from VA that such was required, including the Board's 
September 2003 remand.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].

As has been discussed in detail elsewhere in this decision, 
the veteran failed to report for a VA examination which might 
have provided the missing medical nexus opinion.  The Board 
will not belabor that point further.  

As the record now exists, element (3) is lacking, and the 
veteran's claim fails on that basis.

Conclusion

For the reasons and bases expressed above, a preponderance of 
the evidence is against the veteran's claim.  The claim is 
denied.  





	
ORDER

Service connection for fibrous dysplasia of the left femur, 
to include as due to undiagnosed illness, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


